DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 8/20/2021.  Claims 1-4 and 8-10 remain pending.  The previous 112 rejection has been withdrawn due to applicant’s amendment.  Claim 1 and its dependent claims have been rejected under a new interpretation of the Omi reference.  The new interpretation due to applicant’s amendment.  This action is Non-Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omi Tadahiro (JP2000213667, supplied by the applicant in the IDS dated 4/6/2021, machine translation supplied in the Office Action dated 6/14/2021 and referred to below, hereinafter “Omi”).
Omi discloses a valve device (and in particular the embodiment shown in figure 6), comprising a block-shaped valve body (2), the valve body defining an accommodation recess opening at a surface of the valve body (the central opening that receives components such as 3, 30, 4, 9, etc.) and containing a valve element (the internal components), a primary flow path (7) and a secondary flow path (8) connected to the accommodation recess, the valve element having a sealing portion (16) for blocking direct communication between the primary flow path and the secondary flow path through the 
Regarding claim 2, Omi further discloses wherein the sealing portion includes a diaphragm (16) provided so as to abut to and separate from the seating surface supported by the valve seat support; the diaphragm making the flow passage and the secondary flow path communicate through a gap between the diaphragm and the seating surface (a gap between 16 and the upper surface of 3 when opened), the valve seat support having a sealing surface (the bottom of 30) for cooperating with a part of an inner wall surface of the accommodation recess (the bottom wall of 2 that contacts 30) to block communication between the primary flow path and the secondary flow path, and the detour passage for 
Regarding claim 8, Omi further discloses wherein the valve seat support extends from the bottom end surface of the valve seat to a bottom surface of the accommodating recess (see fig. 6 and 30 contacting 3 and the bottom surface of 2).
Regarding claim 9, Omi further discloses wherein the secondary flow path extends entirely below the bottom end surface of the valve seat (fig. 6, as 8 is located below the bottom end surface of the seat).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omi in view of Vu et al. (U.S. 6,394,138).
Omi discloses the claimed invention including the valve device of claim 1 (see the rejection of claim 1 above).  However, Omi does not appear to disclose a plurality of fluid devices, wherein the plurality of devices includes the valve device of claim 1.
Omi is directed to a pressure type flow rate control device used in semiconductor manufacturing (para. 1).  Vu teaches it was known in the art to have a manifold assembly for semiconductor manufacturing (col. 1, ll. 17-23) with a plurality of devices (fig. 11) including a flow control valve (258) and other fluid devices like on-off valves (250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Omi by including an additional device such as an on-.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omi in view of Hitachi Metals Ltd (JPH0333566, supplied by the applicant in the IDS dated 4/6/2021, machine translation included in the Office Action dated 6/14/2021 and referred to below, hereinafter “Hitachi”).
Omi discloses the claimed invention and further discloses the seat support at a location vertically below the bottom end surface of the valve seat (see fig. 6 and the seat support 30 below 3) but does not appear to explicitly disclose the bleed hole formed in the valve seat support.
Hitachi teaches it was known in the art to have a bleed hole that is formed in a valve seat support (see the narrow constriction at the bottom center that is formed in the larger U-shaped structure in figure 7 especially as an alternative to the multiple components like what is shown in figures 1-5 with the constriction 31 being part of a separate piece 3 from that of element 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Omi such that the bleed hole is formed in the valve seat support as taught by Hitachi (as opposed to being formed in a separate component) as Hitachi teaches the narrow constriction hole can alternatively be formed as part of an integral structure rather than in a separate component, the reduced number of components reduces complexity and assembly costs, and especially as the use of an integral, one-piece construction instead of a multiple-piece construction has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  

Allowable Subject Matter
Claim 3 is allowed.

Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. 
On page 9 of the response, the applicant argues that Omi does not disclose the flow passage having a diameter that is larger than the detour passage.  However, under the new interpretation of Omi above, the flow passage 12 is shown in figure 6 to have a larger diameter than that of the detour passage 5.
The applicant’s arguments in conjunction with the amendments to claim 3 have overcome the previous art rejections of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753